[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER (re #188)
After hearing held on plaintiff's motion to vacate withdrawal of counts six and eight of her complaint, it is hereby Ordered: granted, for the following reasons:
The voluntary withdrawal of the sixth and eighth counts of the plaintiff's complaint was intended to correct a defect in the plaintiff's appeal of a judgment as to the remaining counts of the complaint. The attempt was unsuccessful and procedurally fatal to the plaintiff's case.
The plaintiff has moved in a timely fashion to restore the two counts which she withdrew voluntarily; albeit, without regard to the consequences. "[I]t has been held that in Connecticut a withdrawal under the statute [Sec. 52-80, C.G.S.]. leaves the case in court although removed from the active docket and that it can be restored to the active docket on motion for cause shown." Stephenson, Conn. Civ. Proc.2d ed., Sec. 155e. In other words, "[t]here is no reason why the court has no jurisdiction upon a proper showing to restore to the active docket a case which has been voluntarily withdrawn. . ." Lusas v. St. Patrick's Roman Catholic Church Corp.,123 Conn. 166, 170 (1937); Matey v. Waterbury, 24 Conn. App. 93,97 (1991). CT Page 2925
The court is persuaded that the plaintiff, despite defendant's contrary argument, has demonstrated sufficient cause for restoration of the two counts which are the subject of her motion. This ruling, however, is not intended to deprive the defendant of any challenge he may wish to assert against the counts restored hereby based on the procedural history of the case.
GAFFNEY, J.